DETAILED ACTION
Claims 1-4, 6-7, and 9-10 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sang Yoon Kang (Reg. No. 75762) on December 14, 2021.
The application has been amended as follows: 

1.  (Currently Amended) A system for providing an Internet of Things (IoT) security service using a hardware security module, the system comprising:
a host IoT device configured to transmit a security service request by calling a security service application programming interface (API); and
[[a]]the hardware security module configured to convert the security service request into a security execution request and execute the security execution request by calling a security API, which is different from the security service API,
wherein the hardware security module converts the security execution request into a request to execute a security algorithm executable by at least one of a security element and a security storage according to the call of the security API, 
wherein when the security service API is called by the host IoT device, the security service API receives a first parameter for defining the security service request and converts the first parameter into a second parameter processable by the hardware security module,
when the security API is called by the hardware security module, the second parameter is converted into a third parameter processable by the security algorithm, and
the security algorithm is executed to control at least one of the security element and the security storage on the basis of the third parameter.

2.  (Currently Amended) The system of claim 1, wherein the hardware security module is configured to execute the security algorithm by controlling at least one of the security element and the security storage according to the execution request of the security algorithm.

3.  (Original) The system of claim 1, wherein the security storage stores at least a part of security data including a private key for device authentication, a device certificate, and security firmware.

4.  (Original) The system of claim 1, wherein the security element performs a security function including a function of generating a key for device authentication and a function of accelerating an encryption engine.

5.  (Canceled) 

6.  (Currently Amended) A method of providing an Internet of Things (IoT) security service using a hardware security module, the method comprising:
transmitting, by a host IoT device, a security service request by calling a security service application programming interface (API);
converting, by [[a]]the hardware security module, the security service request into a security execution request and calling a security API, which is different from the security service API, for executing the security execution request; and
hardware security module, the security execution request into a request to execute a security algorithm executable by at least one of a security element and a security storage according to the call of the security API, 
wherein the transmitting the security service request comprises:
	when the security service API is called by the host IoT device, receiving, by the security service API, a first parameter for defining the security service request and converting the first parameter into a second parameter processable by the hardware security module,
wherein the converting the security service request comprises:
	when the security API is called by the hardware security module, converting the second parameter into a third parameter processable by the security algorithm, and
wherein the converting the security execution request comprises:
	executing the security algorithm to control at least one of the security element and the security storage on the basis of the third parameter.

7.  (Original) The method of claim 6, further comprising executing, by the at least one of the security element and the security storage, the security algorithm according to the execution request of the security algorithm.

8.  (Canceled)

9. (Currently Amended) A non-transitory computer-readable storage medium storing at least one program configured to be executed by at least one processor of a computing device, wherein the at least one program comprises instructions for performing a method comprising:
transmitting, by a host IoT device, a security service request by calling a security service application programming interface (API);
converting, by a hardware security module, the security service request into a security execution request and calling a security API, which is different from the security service API, for executing the security execution request; and
converting, by the hardware security module, the security execution request into a request to execute a security algorithm executable by at least one of a security element and a security storage according to the call of the security API, 
wherein the transmitting the security service request comprises:
	when the security service API is called by the host IoT device, receiving, by the security service API, a first parameter for defining the security service request and converting the first parameter into a second parameter processable by the hardware security module,
wherein the converting the security service request comprises:
	when the security API is called by the hardware security module, converting the second parameter into a third parameter processable by the security algorithm, and
wherein the converting the security execution request comprises:
	executing the security algorithm to control at least one of the security element and the security storage on the basis of the third parameter.

10.  (Original) The non-transitory computer-readable storage medium of claim 9, wherein the method further comprises executing, by the at least one of the security element and the security storage, the security algorithm according to the execution request of the security algorithm.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “a host IoT device configured to transmit a security service request by calling a security service application programming interface (API); and the hardware security module configured to convert the security service request into a security execution request and execute the security execution request by calling a security API, which is different from the security service API, wherein the hardware security module converts the security execution request into a request to execute a security algorithm executable by at least one of a security element and a security storage according to the call of the security API, wherein when the security service API is called by the host IoT device, the security service API receives a first parameter for defining the security service request and 
The following is considered to be the closest prior art of record:
Velissarios (US 2018/0219671) – teaches an encryption request passing to a HSM through an API call. The security manager receives an encryption request function call and translates the function call to the HSM API and transmits the HSM specific function call to the HSM.
Kancharla (US 2015/0358161) – teaches an HSM receiving a request and converting the request into a command for the HSM.
You (US 2019/0158370) – teaches receiving data from an IoT terminal and converting the data into a message based on the internet protocol networking and sending the converted message to a cloud server.
Ko (US 10346614) – teaches performing a conversion between incompatible communication protocols between the IoT device and the remote user device.
Huxham (US 2015/0046335) – teaches an HSM API translating commands and information received from a communication interface.
Rudzitis (US 2019/0342079) – teaches an HSM proxy translating a request into a protocol that is compatible with the HSM.
Yamamoto (US 2015/0227139) – teaches a high-speed message service (HSMS) submitting a parameter change request.
However, the concept of an IoT device sending a first request to a first API, an HSM converting the first request to a second request, sending the second request to a second API, the HSM converting the second request to an algorithm to be executed, and the parameter conversions as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-4, 6-7, and 9-10 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498